02-13-023-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-13-00023-CV
 
 



In re Tamra Poteet


 


RELATOR



 
 
 
----------
ORIGINAL
PROCEEDING
----------
MEMORANDUM
OPINION[1]
----------
          The
court has considered “Relator’s Emergency Motion to Stay” enforcement of the
trial court’s November 26, 2012 oral pronouncement indicating an intent to hold
Relator in civil contempt and is of the opinion that such motion should be
denied.  Because the trial court has scheduled a January 28, 2013 hearing on
Relator’s objections to the proposed contempt order, and because Relator cannot
be held in contempt for violating an oral pronouncement until it is reduced to
a signed order, our denial of “Relator’s Emergency Motion to Stay” is without
prejudice to refiling if or when a contempt order is signed.
          The
court has also considered Relator’s “Petition for Writ of Mandamus” and because
no order exists holding Relator in contempt, her petition for writ of mandamus
is also denied without prejudice to refiling.
 
 
PER CURIAM
 
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
January 15, 2013 




 




[1]See Tex. R. App. P. 47.4.